In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered April 18, 1980, which, after a jury trial, granted defendant’s motion to dismiss the complaint. Judgment modified, on the law, by deleting all provisions thereof except those dealing with the third-party defendant Westinghouse Electric Corporation. As so modified, judgment affirmed, and new trial granted as to all parties and causes of action except third-party defendant Westinghouse Electric Corporation, with costs to abide the event. The testimony at trial presented issues of fact concerning, inter alia, whether defendant had complied with the specifications provided by third-party defendant Brookhaven National Laboratory Associated Universities, Inc., in the design and manufacture of the unit which caused the plaintiff’s injury; whether the defect in design alleged in the complaint had been a product of those specifications or lay within defendant’s sphere of authority to produce a completed unit; whether the possibility of injury from the alleged defect had been sufficiently glaring to negate the defense that defendant had merely relied upon the specifications of Brookhaven; and whether the plaintiff had been contributorily negligent. Accordingly, it was error for the court to dismiss the complaint at the close of the testimony. Hopkins, J. P., Mangano, Gulotta and Margett, JJ., concur.